[accexhibit10o12312019001.jpg]
Exhibit 10(o) AGREEMENT Between AMERIPRISE FINANCIAL, INC. and AMERIPRISE
CERTIFICATE COMPANY Page 1 of 7



--------------------------------------------------------------------------------



 
[accexhibit10o12312019002.jpg]
AGREEMENT This Agreement (this “Agreement”) is made and entered into as of the
1st day of December, 2019 (the “Effective Date”) by and between Ameriprise
Financial, Inc., having its home offices at 707 2nd Avenue South, Minneapolis,
Hennepin County, MN 55402 (“AFI”) and Ameriprise Certificate Company, having
offices at 707 2nd Avenue South, Minneapolis, Hennepin County, MN 55402
(“Company”). WHEREAS, AFI and Company wish to engage each other regarding
certain Legacy Ameriprise Rewards fulfillment Services, as described herein; and
WHEREAS, the Parties intend that the Services to be provided as further defined
herein will be governed by the terms and conditions of this Agreement; and NOW,
THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, AFI and Company agree as follows: Section 1. Definitions. As used in
this Agreement, the following terms shall have the meaning hereinafter defined:
“Applicable Law” means all laws, statutes, rules and regulations of any federal
or state government or body having jurisdiction over the Parties or that apply
to the Services. “Customer Information” shall have the meaning set forth in
Section 6(a). “Indemnified Parties” shall have the meaning set forth in Section
8. “Parties” means both AFI and Ameriprise Certificate Company. “Party” means
either AFI or Ameriprise Certificate Company, as applicable. “Party Data” means
data and information supplied to Servicing Party by Receiving Party for purposes
of using the Services. “Receiving Party” means the Party that obtains Services
from Servicing Party pursuant to any Schedule. “Services” shall have the meaning
set forth in Section 2. “Servicing Party” means the Party that provides Services
to Receiving Party pursuant to this Agreement. Section 2. Services. (a) Pursuant
to the terms of the Co-brand Marketing Agreement between Barclays Bank Delaware
and Ameriprise Financial Services, Inc. (“AFSI”), as amended and restated, dated
March 23, 2017 (the “Card Agreement”), AFSI agreed to establish and maintain a
rewards program throughout its term (“Legacy Rewards Program”). AFI and AFSI
entered into an agreement for AFI to hold and manage the assets and liabilities
associated with the Legacy Rewards Program. (b) As part of the Legacy Rewards
Program, AFSI made available a range of redemption options in exchange for
points earned under the Legacy Rewards Program. Page 2 of 7



--------------------------------------------------------------------------------



 
[accexhibit10o12312019003.jpg]
(c) As part of the available redemption options, the Company agrees to support
and provide a credit to a client’s existing certificate account in exchange for
payment as set forth in Section 4 of this Agreement. Section 3. Fulfillment of
Services. (a) The Parties will use commercially reasonable efforts to perform
their respective roles and responsibilities under this Agreement. (b) The
Parties shall assist each other and provide information and assistance
reasonably requested by a Party to successfully effectuate the Services under
this Agreement, to respond to any inquiries or complaints from a Party or any of
its customers, and to otherwise ensure that Services are provided at a high
level of quality in a cost-effective manner. (c) In no event shall a Party
engage in any activity in connection with their roles and responsibilities under
this Agreement that would violate Applicable Law. (d) A Party shall promptly
provide the other Party all such information and reports as may be reasonably
requested to audit, balance, verify and reconcile its activities and compliance
with the terms of this Agreement. Section 4. Fees and Expenses. In connection
with performance of the Services outlined in this Agreement, AFI shall pay
Company in an amount equal to the credit made by Company into a client’s
certificate account. Section 5. Records, Reports, and Audits. A Servicing Party
shall create and maintain accurate books and records for its Services in
accordance with Applicable Law and industry practice. A Servicing Party shall
make all records, reports (including internal audit reports and independent,
third- party audit reports) and other information created, maintained and
produced in connection with this Agreement available to Receiving Party, its
agents and regulatory authorities that have jurisdiction over Receiving Party,
and Servicing Party agrees to submit to and provide cooperation and assistance
to Receiving Party in connection with any examination of Receiving Party
conducted by such regulatory authorities. Also, at such times and in such
formats as Receiving Party shall reasonably request, Servicing Party shall
furnish Receiving Party with any and all statements and reports customarily
produced in connection with Services. In addition, at the end of each month,
Servicing Party shall provide, if applicable, a complaint resolution log
detailing any consumer complaints regarding Services (including copies of any
written complaints received) and the action taken to resolve such complaints.
Servicing Party shall be solely responsible for the expenses associated with
such recordkeeping, reports, statements and logs. Section 6. Safeguarding
Customer Information. (a) A Servicing Party acknowledges and agrees that, solely
to enable Servicing Party to perform its obligations pursuant to this Agreement,
Receiving Party may provide to Servicing Party “nonpublic personal information,”
as such term is defined in Section 509 of the Gramm-Leach-Bliley Act of 1999 and
regulations promulgated thereunder, and information and data derived therefrom,
concerning customers of Receiving Party (such Party Data being, collectively,
“Customer Information”). Servicing Party further acknowledges and agrees that it
shall have the right to use Customer Information solely to fulfill and perform
its obligations under this Agreement and otherwise comply with legal and
regulatory requirements applicable to Servicing Party. Servicing Party shall
have no right to use, reuse or disclose any Customer Information to any person
or entity for any reason not specifically permitted under this Page 3 of 7



--------------------------------------------------------------------------------



 
[accexhibit10o12312019004.jpg]
Agreement. Servicing Party agrees to establish and maintain appropriate controls
and measures designed to ensure the security and confidentiality of Customer
Information, to protect against any anticipated threats or hazards to the
security and integrity of such information, and to protect against unauthorized
access to or use of such information, all designed to meet the guidelines set
forth at 12 C.F.R. Part 170, Appendix B. Servicing Party further agrees to
require any third-party service provider utilized by Servicing Party in
accordance with the terms of this Agreement to also agree in writing to
establish and maintain such controls and measures and to maintain the
confidentiality of Customer Information to the same extent required of Servicing
Party. Upon Receiving Party’s request, Servicing Party shall promptly provide
audit reports, written test results and such other information reasonably
requested by Receiving Party concerning its compliance with this Section 6(a).
If Receiving Party reasonably determines that additional monitoring of Servicing
Party’s information security measures is appropriate, it may, upon reasonable
notice, conduct an audit of Servicing Party to determine whether Servicing Party
is satisfying its obligations regarding information security. Servicing Party
shall promptly provide Receiving Party with complete information regarding any
failure of such controls and measures or any security breach related to Customer
Information. (b) Subject to Section 6(a) above, the Parties agree that Party
Data furnished by a Party to the other Party shall be received in confidence and
kept confidential by the other Party and used by the other Party only for the
purpose of providing or receiving Services under this Agreement. The
confidentiality obligations of this Section 6(b) do not apply to the extent that
such information (i) is already lawfully known to the other Party when received;
(ii) thereafter becomes lawfully known from other sources; (iii) is disclosed to
affiliates, auditors, agents, third party service providers or counsel or is
voluntarily disclosed to regulators or rating agencies, provided that such
entity or person has agreed in writing or is required by law to keep such
information confidential, or (iv) is required by Applicable Law or court order
to be disclosed by the other Party, provided that prior notice of such
disclosure (other than to its affiliates, auditors, counsel, regulators or
rating agencies) has been given to the other Party by the Party required to make
disclosure, when legally permissible, and the Party required to make the
disclosure shall (1) provide sufficient notice to permit the other Party to take
legal action to prevent the disclosure and (2) to the extent reasonably
practicable, cause the entity or person receiving such information to keep it
confidential. (c) Servicing Party shall retain Party Data in accordance with
Servicing Party’s then- prevailing record retention policy. Servicing Party may,
in conformity with such policy, dispose of media containing Receiving Party data
in any manner deemed appropriate by Servicing Party. (d) Servicing Party shall
maintain a business continuity plan, including plans for disaster recovery,
emergency preparedness and business resumption, all designed in accordance with
industry standards. Servicing Party shall be solely responsible for the
preparation, periodic testing, review and implementation of disaster recovery,
emergency preparedness and business resumption plans, and the expenses
associated with such plans. Such periodic testing shall occur at least annually.
Receiving Party reserves the right to review a copy of Servicing Party’s
disaster recovery, emergency preparedness and business resumption plans and
participate in such testing. (e) The Parties agree that all information provided
to it in connection with this Agreement from the other Party shall be considered
confidential and proprietary information (“Confidential Information”) and shall
not be disclosed to any third party without the prior written consent of the
Party providing the Confidential Information (the “Disclosing Party”).
Confidential Information shall include, without limitation: business operations,
financial condition or assets, including, but not limited to, technical,
developmental, marketing, analysis reports, sales, operating, performance, cost,
know-how, documentation, marketing strategies and targeting methods, business
objectives, customer and process information, computer programming techniques,
and any record bearing media Page 4 of 7



--------------------------------------------------------------------------------



 
[accexhibit10o12312019005.jpg]
containing or disclosing such information and techniques of the Disclosing Party
or its subcontractors or third party providers. Confidential Information shall
also include, without limitation the names, addresses, and demographic,
behavioral, and credit information relating to customers of AFI. All consumer
report, credit information, and non-experience information from customer
applications will be treated as Confidential Information and shall not be shared
with third parties or AFI’s corporate affiliates, subsidiaries or parents of the
Bank without the prior written consent of the Disclosing Party. The Party
receiving Confidential Information from the Disclosing Party shall use
Confidential Information only for the purpose of performing the terms of the
Agreement and shall not accumulate in any way or make use of Confidential
Information for any other purpose. Servicing Party shall ensure that only its
employees, authorized agents, or subcontractors who are on a strict “need to
know” such Confidential Information to perform this Agreement will receive
Confidential Information and that such persons agree to be bound by the
provisions of this Section and maintain the existence of this Agreement and the
nature of their obligations hereunder strictly confidential. In addition,
Servicing Party agrees that data coming from Receiving Party will be kept in a
secure, segregated manner. Receiving Party’s client information must be
restricted to authorized resources and users. Section 7. Termination and
Transition Services. (a) Term and Termination. This Agreement shall be effective
for a term of five (5) years (the “Initial Term”). Unless either Party provides
written notice of termination to the other Party at least ninety (90) days prior
to the end of the Initial Term, this Agreement shall automatically renew for
successive periods of one (1) year each (each a “Renewal Term”). Unless either
Party provides written notice to the other party at least thirty (30) days prior
to the end of any Renewal Term, this Agreement shall automatically renew for a
successive Renewal Term. Either Party may terminate this Agreement upon 60 days’
prior written notice to the other Party. In addition, either Party may terminate
this Agreement upon written notice to the other Party following a material
breach by the other Party of an obligation contained in this Agreement that is
not cured within 30 days after receipt of written notice of such breach. The
termination of this Agreement shall not release any Party from liability for any
breach by it prior to such termination of any covenant, agreement, obligation,
representation or warranty contained herein. All provisions of this Agreement
relating to indemnification, confidentiality (including Customer Information)
and payment obligations that have accrued prior to termination shall survive
termination of this Agreement. Section 8. Indemnification. Each Party shall
indemnify, defend and hold harmless the other Party and such other Party’s
officers, employees, directors and agents (the “Indemnified Parties”) from and
against any and all losses, costs, expenses, fees, claims, damages, liabilities
and causes of action (including, but not limited to, reasonable attorneys’ fees
and disbursements) resulting or arising from its: (a) breach of any
representation, warranty, covenant or agreement contained in this or (b) willful
misconduct, fraud, criminal activity, intentional tort or negligence. Section 9.
Authority. Each of the Parties hereby represents that it is duly authorized and
empowered to execute, deliver, and perform this Agreement, that its performance
of its obligations hereunder does not conflict with or violate any provision of
Applicable Law, contract or other instrument to which it is a Party, and that
this Agreement is a valid and binding obligation enforceable against such Party
in accordance with its terms. Section 10. Miscellaneous. Page 5 of 7



--------------------------------------------------------------------------------



 
[accexhibit10o12312019006.jpg]
(a) This Agreement, (whether now or hereafter existing), constitutes the entire
agreement between the Parties with respect to the subject matter of this
Agreement. (b) The Parties agree that reasonable notice will be provided to the
other Party when either Party experiences a financial difficulty, significant
incident, service disruption, or significant change in strategy that could
affect the other Party’s performance under this Agreement. (c) This Agreement
shall be governed by the procedural and substantive laws of the State of
Minnesota without giving effect to any choice of law principles. Any claim or
action brought by one of the Parties in connection with this Agreement shall be
brought in the appropriate Federal or State court located in Hennepin County,
Minnesota. (d) The Parties acknowledge and agree that the relationship between
them is solely that of independent contractors, and nothing in this Agreement is
to be construed to constitute the Parties as employer/employee,
franchisor/franchisee, agent/principal, partners, joint ventures, co-owners or
otherwise as participants in a joint or common undertaking. (e) This Agreement
shall be binding on the Parties and their respective successors and permitted
assigns. Except as expressly set forth in this Agreement, neither Party may
assign this Agreement without the prior written consent of the other Party;
provided, however, either Party may assign this Agreement to an affiliate
without the prior written consent of the other Party, provided that the
assigning Party and such affiliate execute an agreement under which such
affiliate assumes the assigning Party’s obligations and responsibilities under
this Agreement. (f) Notwithstanding any provision in this Agreement to the
contrary, no Party shall be liable to another Party to the extent fulfillment or
performance of any terms or provisions of this Agreement is delayed or prevented
by an act of God, war, act of terrorism, civil commotion, fire or other
casualty, power outages, general shortages of labor, materials or equipment,
government regulations or other cause beyond the reasonable control of such
Party. (g) All notices to any of the Parties are to be made in writing and are
to be delivered by person, U.S. Mail, courier, facsimile or electronic mail at
the following points of contact: If to AFI: President, AWM Business Development
and COO Ameriprise Financial, Inc. 707 2nd Ave S Minneapolis, MN 55474 Facsimile
Number: 612-678-0040 Electronic Mail Address: neal.maglaque@ampf.com If to ACC:
Treasurer Ameriprise Certificate Company 707 2nd Ave S Minneapolis, MN 55474
Electronic Mail Address: jim.brefeld@ampf.com Page 6 of 7



--------------------------------------------------------------------------------



 
[accexhibit10o12312019007.jpg]
All notices are deemed delivered and received upon receipt. Either Party may
change the address(es) or addressee(s) for notice hereunder upon written notice
to the other Party. (h) No waiver of any right under this Agreement shall be
effective unless in writing executed by the Party against which enforcement of
such waiver is sought. Any waiver shall be effective only for the specific
circumstances with respect to which the waiver was provided and shall in no way
act as a waiver of future rights. (i) No provision of this Agreement may be
amended, altered or modified unless agreed to in writing by both Parties. (j) If
any provision of this Agreement is held invalid, illegal, void or unenforceable
by reason of any rule of law, administrative order, judicial decision or public
policy, all other provisions of this Agreement shall nonetheless remain in full
force and effect. (k) The headings in this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof or thereof. (l) This Agreement shall be governed by
and construed in accordance with the laws of the State of Minnesota. (m) This
Agreement may be executed in one or more counterparts, each of which shall be an
original, and all of which shall constitute one and the same instrument. (n)
This Agreement (whether now or hereafter existing), shall supersede any and all
prior agreements thereto, representations and understandings between the
Parties, whether written or oral, with respect to the subject matter of this
Agreement. IN WITNESS WHEREOF, Bank and Company have caused this Agreement to be
executed on their behalf by their duly authorized officers as of the Effective
Date. AMERIPRISE FINANCIAL, INC. AMERIPRISE CERTIFICATE COMPANY By: /s/ Neal
Maglaque By: /s/ James A. Brefeld, Jr. Name: Neal Maglaque Name: James A.
Brefeld, Jr. Title: President, AWM Business Development Title: Treasurer and
Chief Operating Officer Date: 1/15/2020 Date: 12/9/2019 Page 7 of 7



--------------------------------------------------------------------------------



 